Title: To Thomas Jefferson from Nathanael Greene, 14 December 1780
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Camp Charlotte Decem 14th 1780

Your Excellencys favor of the 26th I have had the honor to recieve but not till within a few days. Lieut. Read who commands Major Nelsons corps of horse in the Majors absence; and who will have the honor to deliver this has orders to proceed to Virginia with his command: it being the opinion of Col. Washington that they are altogether unfit for further service until they are cloathed. General Smallwood is also of the same opinion, who from necessity has paid particular attention to  their wants, in consequence of dayly complaints. Thirteen of them deserted in a body a day or two before I arrivd at the Army. Their sufferings and discontent is so great, that Genl. Smallwood and my self are of opinion, they had best be sent home to be cloathed, as they can be of no use here; and only serve to consume provision and forage, already grown exceeding scarce, by the amazing consumption of the numerous Militia horse, that have been in the field this Campaign. Indeed not a man unfit for actual duty for want of cloathing ought to be sent to this Army; the difficulty of obtaining subsistence is great, and the fatigue and hardships excessive. Besides the earth is so flat that it is almost under water every rain; and unless troops are well cloathed they cannot exist long in such a disagreeable situation. I wish the Corps to return as soon as they are cloathed; which I hope will be effected as soon as possible.
I have nothing new from the enemy since my former letter. And for want of hard Money I am afraid it will be exceeding difficult getting intelligence if it can be obtained at all.
Baron Stuben can give your Excellency all the information respecting the light flat boats mentioned by General Washington that may be necessary; and to him I beg leave to refer you upon the subject.
I have the honor to be with great respect Your Excellencys Most Obedient humbl serv.,

N Greene


I have enclosed the return of Clothing wanted for the Corps.

